Edna Wood brought this suit against Sovereign Camp, Woodmen of the World, and A. C. Wood, to recover upon an application and beneficiary certificate of life insurance issued to her deceased husband, R. C. Wood, and made payable to her, as beneficiary, in the sum of $1,500. A. C. Wood was made defendant as claiming some interest in the certificate. Sovereign Camp, Woodmen of the World, answered by plea of the jurisdiction, general demurrer, general denial, and allegations that R. C. Wood in his applications for life insurance had made as true certain representations, warranties, and statements, but which were alleged to be untrue, and sought to avoid liability on that account. A. C. Wood answered, adopting the allegations in the plaintiff's petition, and to the effect that he has assigned whatever interest he had in the certificate to Edna Wood and that she was entitled to recover whatever was found to be due under the certificate, but that if the assignment was for any reason invalid, in that event, he asked judgment for the amount found to be due him, with interest.
Judgment was rendered in favor of Edna Wood and A. C. Wood, on his cross-action, in the sum of $1,755, from which appellant took an appeal.
There are no briefs filed in this court by either party. The trial court had jurisdiction over the subject-matter of the suit. We find no fundamental error apparent of record.
The judgment is affirmed.